Citation Nr: 1232439	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  11-01 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an effective date prior to December 20, 2001 for the grant of service connection for residuals of pleurisy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).

The Veteran served on active duty from May 4, 1943 to November 24, 1943.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from        a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied entitlement to              the benefit sought. In August 2011, the Veteran testified at a hearing before           an RO hearing officer, the transcript of which is of record. 


FINDINGS OF FACT

1. The RO's rating decision of January 2004 granted entitlement to service connection for residuals of pleurisy, with a noncompensable (0 percent) evaluation effective December 20, 2001. The Veteran was notified of that decision one month later. 

2. The Veteran did not contest the assigned effective date pursuant to the RO's January 2004 rating decision until March 2009 correspondence, and he has not alleged there was Clear and Unmistakable Error (CUE) in the underlying rating decision.


CONCLUSION OF LAW

The claim for an effective date prior to December 20, 2001 for the grant of service connection for residuals of pleurisy is dismissed. 38 U.S.C.A. § 7105(d)(5)         (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.200, 20.201; Rudd v. Nicholson,             20 Vet. App. 296 (2006). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.     §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later codified at 38 C.F.R. § 3.159(b)(1) (2011).

In this case, however, the Board has determined that as a matter of law the Veteran's claim for earlier effective date must be dismissed. This is based upon         the finding that a final rating decision already exists assigning the effective date of service connection for residuals of pleurisy. Absent grounds to question the validity of that decision, the earlier effective date issue is being dismissed. There is no further factual development which could lead to any contrary decision. Where,           as here, the law and not the case facts are determinative, the VCAA has been held inapplicable. See Manning v. Principi, 16 Vet. App. 534, 542 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA not applicable where law, not factual evidence, is dispositive). See also VAOPGCPREC 2-2004 (2004).

Generally, the VA guidelines for the determination of an effective date of an award of disability compensation are set forth at 38 U.S.C.A. § 5110 and 38 C.F.R.                § 3.400. Except as otherwise provided, the effective date of an evaluation and an award of compensation benefits that is based on an original claim, claim reopened after a final disallowance, or claim for increase will be the date the claim was received or the date entitlement arose, whichever is later. See 38 C.F.R. § 3.400. The specific provision for the assignment of an effective date for an award of compensation benefits following the grant of an original claim for service connection, is that the effective date will be the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service, and otherwise, the date of receipt of claim, or date entitlement arose, whichever is later. See 38 C.F.R. § 3.400(b)(2)(i).

The assigned effective date of service connection for a claim that has been reopened (based upon receipt of "new and material" evidence) is that of the date of receipt of the claim to reopen, or date entitlement arose, whichever is later. See 38 C.F.R.        § 3.400(r).

In limited circumstances the receipt of new service department records will permit VA to reconsider a previously denied claim, without requirement that the claimant first present "new and material" evidence. See 38 C.F.R. § 3.156(c).

Under 38 C.F.R. § 3.156(c)(1), at any time after VA issues a decision on a claim if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement of initial presentation of "new and material" evidence. Such records include, but are not limited to additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records.

Moreover, 38 C.F.R. § 3.156(c)(3) provides that an award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.

The Board's inquiry in this case into the proper effective date of service connection for PTSD begins not with these general principles however, but with the question of whether there is a valid basis in the first instance to bring an earlier effective date claim. In this regard, the U.S. Court of Appeals for Veterans Claims (Court) in its decision in Rudd v. Nicholson, 20 Vet. App. 296 (2006) addressed the matter of the adjudication of claims for an earlier effective date for a VA benefit, where there is of record a prior final RO decision which considered and decided a claim for that identical benefit. In Rudd, the Court held that where a claim for an earlier effective date represents disagreement with an effective date assigned pursuant to a final RO rating decision, absent an attempt to vitiate the finality of that decision through an allegation of Clear and Unmistakable Error in the decision, the claimant has merely raised a "freestanding" claim that cannot remove the finality of the decision which assigned the previous effective date. In sum, Rudd precludes a claimant from collaterally attacking the effective date of service connection assigned by a final RO rating decision.

In the instant case, the Rudd decision which precludes a claimant from raising a "freestanding" earlier effective date claim regarding a now final RO rating decision is ultimately dispositive. 

A historical review of the record shows that through a March 1944 rating decision, the RO originally denied a claim for service connection for scar from pleurisy, and the Veteran did not appeal therefrom. When the Veteran refiled several years later, the claim was again denied pursuant to a February 1959 RO rating decision,          also unappealed to the Board.

In December 2001, the Veteran provided an informal petition to reopen. Thereafter, upon review of newly received evidence (including service records, and a physician's opinion), a January 2003 RO rating decision reopened the claim for service connection for pleurisy. Then through a January 2004 rating decision   (upon receipt of further medical evidence), the RO granted the claim on merits with a noncompensable evaluation, effective December 20, 2001. The correspondence from the RO dated February 11, 2004 notified the Veteran regarding the favorable January 2004 rating decision. 

The assigned effective date of service connection of December 20, 2001 reflected the date of receipt of the Veteran's petition to reopen. See 38 C.F.R. § 3.400(r).

The Veteran did not file a Notice of Disagreement (NOD) within one-year of notification of the January 2004 rating decision contesting the decision in any aspect, including the effective date of benefits. Hence, the January 2004 RO rating decision became final and binding on the merits. See 38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.200, 20.201 (2011).

(The Board notes that the RO of its own accord undertook review of the initial assigned disability rating, and issued a March 2004 rating decision increasing the initial evaluation to 10 percent. At no point, however, did the RO's review further extend to the propriety of the assigned effective date of service connection. Rather, that component of the RO's January 2004 rating decision remained final.)

It was not until March 2009 that the Veteran filed correspondence requesting an earlier effective date for service connection for pleurisy, retroactive to his discharge date from service in November 1943. 

Based upon the governing law regarding the assignment of effective dates,               the Board is constrained to find that the Veteran's claim for an earlier effective date is precluded on the merits. Pursuant to the doctrine set forth in Rudd, a claimant may not collaterally attack a final decision that assigned an effective date for service-connected disability compensation. Before the Board now for consideration is the January 2004 RO rating decision that assigned an effective date for service connection for pleurisy of December 20, 2001, which nonetheless clearly became final on the merits. The one-year time period from notification therefrom within which to appeal the assigned effective date has elapsed. An original claim challenging the effective date assigned pursuant to the January 2004 RO rating decision is now precluded. 

The Board further observes that at no point has the Veteran advanced a contention of Clear and Unmistakable Error in the January 2004 RO rating decision to contest the previously decided issue of the propriety of the assigned effective date. As Rudd indicated, a CUE claim is the one theory under which a final RO rating decision could be re-examined regarding the effective date assigned therein. Should                  the Veteran wish to bring an earlier effective date claim entirely on the basis of a specifically articulated theory of CUE, he would obviously not be precluded from so doing following the action undertaken in the instant decision. The Board makes no intimation at present as to what would be the result of any CUE claim.

However, as for the instant matter of entitlement to an earlier effective date for service connection for pleurisy, based on a direct challenge to the January 2004 RO rating decision that assigned an effective date of December 20, 2001, this claim must be dismissed. 


ORDER

The claim for an effective date prior to December 20, 2001 for the grant of service connection for residuals of pleurisy is dismissed.



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


